Citation Nr: 1243649	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-40 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss prior to October 17, 2011.
  
2. Entitlement to a rating in excess of 10 percent for bilateral hearing loss from October 17, 2011.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1948 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This issue originally came to the Board from a February 2010 rating decision that denied a compensable rating for bilateral hearing loss.  While the appeal was in remand status, in a July 2012 rating decision the RO granted a 10 percent rating for bilateral hearing loss effective October 17, 2011.  Because the increased rating assigned to the Veteran's service-connected bilateral hearing loss is not the maximum rating available for this disability, the claim remains in appellate status, and the Board has recharacterized the issues to include staged ratings as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the period of this appeal, the Veteran's bilateral hearing loss was manifested at worst by Level IV hearing acuity in each ear.


CONCLUSIONS OF LAW

1. Resolving the benefit of the doubt in favor of the Veteran, the criteria for a 10 percent rating for bilateral hearing loss prior to October 17, 2011 have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2012).
2. The criteria for a rating in excess of 10 percent for bilateral hearing loss from October 17, 2011 have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.21, 4.85, 4.86, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The information contained in a November 2009 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA treatment records, and identified private treatment records have been obtained.  In September 2011, the Board remanded the Veteran's claim for additional development.  Specifically, the Board instructed the RO/Appeals Management Center (AMC) to contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, to include any administrative decision for disability benefits and all underlying medical records.  In October 2011, the AMC sent the appropriate request, and SSA responded that there were no such records because the Veteran had not filed a claim for disability benefits.  The Veteran was notified in October 2011 of SSA's negative response.  Additionally, the September 2011 Board remand included a provision for an additional VA examination to determine the current nature and etiology of the Veteran's bilateral hearing loss.  As a result, the Veteran underwent an additional VA audiological examination in October 2011.  The Board finds the October 2011 examination adequate for rating purposes because it was performed by an examiner with appropriate expertise and was based on an examination of the Veteran's current level of hearing loss in accordance with VA regulations.  Additionally, it provided sufficient information to decide the issue on appeal.  38 C.F.R. 
§ 3.159(c)(4); Barr v Nicholson, 21 Vet. App. 303 (2007).  In particular, the October 2011 examination report addressed the effects of the Veteran's bilateral hearing loss on his daily activities and overall functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As such, the Board finds the AMC substantially complied with the remand directives.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2012).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold as measured by puretone audiometric tests.  To evaluate the degree of disability resulting from hearing loss, the Rating Schedule establishes 11 levels of impaired efficiency, numerically designated from Level I to Level XI.  Level I represents essentially normal hearing acuity for VA compensation purposes, with hearing loss increasing with each level to the profound deafness represented by Level XI.  38 C.F.R. § 4.85, Tables VI, VII (2012). 

Hearing tests will be conducted without hearing aids, and the results of the above-described testing are charted on Table VI and Table VII.  See 38 C.F.R. § 4.85.  

Exceptional patterns of hearing impairment are addressed in 38 C.F.R. § 4.86.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).

In this case, the Veteran contends that his service-connected bilateral hearing loss is more disabling than currently evaluated.  Specifically, on VA examination in October 2011, the Veteran asserted that he experienced difficulty hearing in crowds and hearing the telephone ring, and he reported that he had to ask people to repeat themselves.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that a 10 percent rating for bilateral hearing loss throughout the appeal period is warranted.

The relevant, clinical evidence of record consists of VA audiological examinations performed in December 2009, November 2010, and October 2011.  With respect to the December 2009 VA audiological examination, the VA examiner opined that the evaluation suggested invalid results and therefore should not be used for rating purposes.  The VA examiner reported that the Veteran's volunteered puretone thresholds and puretone averages were elevated in comparison to speech recognition thresholds for both ears, which indicated poor test validity.  Although the Veteran was re-instructed several times, the volunteered thresholds did not change.  Furthermore, word recognition scores were excellent using live voice, but the Veteran would not repeat words when presented with recorded material.  As such, the Board finds the December 2009 VA audiological examination inadequate for rating purposes.  Barr, 21 Vet. App. 303 (2007).

In addition, the Board finds the November 2010 VA audiological examination inadequate for rating purposes.  Here, although the Veteran's puretone audiometric thresholds were obtained successfully, the November 2010 VA examiner did not address the impact of the Veteran's bilateral hearing loss on his daily functioning.  The Court of Appeals for Veterans Claims has held that VA audiological examinations must address the functional impact of any service-connected hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As a result, the Board finds the November 2010 VA examination is inadequate for VA purposes.  38 C.F.R. § 4.2 (2012).

As previously stated, the Board finds the October 2011 VA audiological examination adequate for rating purposes.  In particular, the October 2011 VA examination report addressed the effects of the Veteran's bilateral hearing loss on his daily activities and overall functioning.  See Martinak, 21 Vet. App. 447 (2007).  In pertinent part, the October 2011 VA audiological examination reflects that puretone thresholds of each ear, in decibels, were as follows:

HERTZ

1000
2000
3000
4000
RIGHT
40
60
60
80
LEFT
45
60
65
70

Puretone threshold averages were 60 decibels in the right ear and 60 decibels in the left ear.  Speech discrimination scores were 80 percent in the right ear and 76 percent in the left ear.  The VA examiner noted that the test results indicated bilateral sensorineural hearing loss in the frequency ranges of 500-4000 Hertz and 6000 Hertz or higher in each ear.  The Veteran's tympanograms were Type A, within normal limits bilaterally, and a seal could not be maintained for acoustic reflexes.  The Veteran reported that his hearing loss affected his daily life, as it made it difficult to hear in crowds and to hear the telephone ring, and it also required him to ask others to repeat their statements.  

Applying the method for evaluating hearing loss to the results of the Veteran's October 2011 VA audiological evaluation, the evaluation revealed Level IV hearing in each ear, based on application of the reported findings to Table VI.  Application of these findings to Table VII corresponds to a disability rating of 10 percent under 38 C.F.R. § 4.85, Diagnostic Code 6100.  Also, as puretone threshold at each of the four specified frequencies was not shown to be 55 decibels or more, and puretone threshold was not been shown to be 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the results did not reveal an exceptional pattern of hearing loss in either ear, and Table VIA is not for application.  See 38 C.F.R. 
§ 4.86.  

There are no audiological examination results of record indicating a higher level of bilateral hearing loss during the appeal period relevant to the Veteran's November 2009 increased rating claim.  In this respect, the Board notes the Veteran's assertions that his private treatment providers report that his bilateral hearing loss has worsened.  In support of his claim, he submitted audiological examination results dated in December 2004, August 2005, August 2006, and August 2007.  However, such evidence does not reveal audiological findings more severe than those demonstrated in the October 2011 VA examination.  Moreover, such audiological evidence is dated well before the appeal period pertinent to the Veteran's November 2009 claim on appeal.  Therefore, the Board finds such evidence to be of little probative value in determining the Veteran's current level of bilateral hearing loss.  Because the only adequate audiological examination of record relevant to the Veteran's claim on appeal is the October 2011 VA audiological examination, the Board will afford the Veteran the benefit of the doubt and grant a rating of 10 percent for the entire period on appeal.  

The Board recognizes the Veteran's assertions regarding the impact of his bilateral hearing loss on his daily life.  However, the assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designation assigned after audiometric results are obtained.  Thus, the Board must base its determination on the audiological evaluation results of record and is bound by law to apply VA's Rating Schedule based on such results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; see also Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Therefore, applying the competent audiological test results most favorable to the Veteran to the regulatory criteria, the Board is compelled to conclude that a 10 percent rating is warranted for bilateral hearing loss throughout the appeal period.  

The Board has considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).  In this regard, the Board again notes the Veteran's assertions that his bilateral hearing loss affects his ability to hear conversation in crowds and the ringing of the telephone and that he has to ask people to repeat themselves.  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the record does not reflect that the average industrial impairment from the Veteran's hearing loss disability is in excess of that contemplated by the assigned rating.  As noted above, current evaluation results reveal, at its worse, Level IV hearing acuity in each ear, based on application of the results to Table VI, and the Veteran has not submitted any audiological evidence indicating that his hearing loss disability has been worse at any point during the appeal period.  While the Board recognizes the Veteran's assertions that he experiences difficulty hearing in crowds and hearing the telephone ring, and his reports that he has to ask people to repeat themselves, such manifestations are adequately contemplated by the schedular criteria for a 10 percent rating under DC 6100, which explicitly contemplates Level IV hearing acuity in each ear.  These manifestations of the Veteran's bilateral hearing loss, and all other manifestations noted in the record, are not exceptional in terms of the disability level and symptomatology of a person with Level IV hearing acuity in each ear and have not been shown to be productive of more than the average impairment in earning capacity commensurate with Level IV hearing acuity in each ear.  In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his hearing loss.  Although the Veteran's November 2009 claim included a claim of entitlement to a total disability rating based on individual unemployability, the evidence of record does not reflect any specific assertions that the Veteran's service-connected bilateral hearing loss has affected him professionally.  In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

In conclusion, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the criteria for a rating of 10 percent, but no higher, for bilateral hearing loss have been met prior to October 17, 2011.  However, as the preponderance of the evidence is against a rating in excess of 10 percent for bilateral hearing loss from October 17, 2011, the benefit of the doubt is not applicable for this period.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

For the period prior to October 17, 2011, entitlement to a rating of 10 percent, but no higher, for bilateral hearing loss is granted.

For the period from October 17, 2011, entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


